DECISION AND JUDGMENT ENTRY
{¶ 1} Appellant, Soterios J. Kakissis, appeals his conviction in the Toledo Municipal Court for unlawful restraint, a third degree misdemeanor. Because the order appealed from is not final and appealable, we hereby dismiss this appeal.
 {¶ 2} This case began in 2005, when a victim alleged that appellant molested her in his home while she was employed there to work on his garden. On April 4, 2007, *Page 2 
appellant entered a no contest plea to unlawful restraint, a violation, Toledo Municipal Code 537.08. On May 22, 2007, the court sentenced him to serve 60 days in jail with 50 of those days suspended. He received a stay on his jail time until August 1, 2007. He was fined $500 and placed on probation for three years. The court also ordered him to pay the victim's past and current psychological bills, adding that future bills were to be reviewed by the court every six months. On June 14, 2007, appellant filed a motion to reconsider his sentence. Following a hearing on the motion, the court denied his request. Appellant has filed this appeal setting forth six assignments of error challenging his sentence.
 {¶ 3} A judgment entry ordering restitution is not final and appealable if the entry fails to provide either the amount of restitution or the method of payment In re Holmes (1980),70 Ohio App.2d 75; State v. Kuhn, 3d Dist. No. 4-05-23, 2006-Ohio-1145; State v.Lange, 3d Dist. No. 10-06-28, 2007-Ohio-2280.
 {¶ 4} The sentencing order at issue in this case does not specify the amount of restitution or the method of payment. Because the judgment sought to be appealed is not a final, appealable order, we lack jurisdiction to consider this appeal. R.C. 2505.02. This appeal is hereby ordered dismissed at appellant's costs.
  APPEAL DISMISSED. *Page 3
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4.
  Peter M. Handwork, J., Arlene Singer, J., Thomas J. Osowik, J. CONCUR. *Page 1